Case 1:18-cv-25106-KMW Document 10 Entered on FLSD Docket 12/11/2018 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

  UNITED AMERICAN CORP.,                             Case No. 0:1:18-cv-25106-KMM

           Plaintiff,
  v.

  BITMAIN, INC., SAINT BITTS LLC d/b/a
  BITCOIN.COM, ROGER VER, BITMAIN
  TECHNOLOGIES        LTD.,   BITMAIN
  TECHNOLOGIES HOLDING COMPANY,
  JIHAN WU, PAYWARD VENTURES, INC.
  d/b/a KRAKEN, JESSE POWELL, AMAURY
  SECHET, SHAMMAH CHANCELLOR, and
  JASON COX,

        Defendants,
  ______________________________________/

               PLAINTIFF’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT

           Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff states that there is no

  corporation owning 10% or more of the stock of United American Corp.

  Dated: December 11, 2018                      Respectfully submitted,

                                                 By: s/ Brian P. Miller
                                                 Brian P. Miller
                                                 Florida Bar No. 0980633
                                                 brian.miller@akerman.com
                                                 Michael O. Mena
                                                 Florida Bar No. 010664
                                                 Michael.mena@akerman.com
                                                 Joanne Gelfand
                                                 Florida Bar No. 515965
                                                 Joanne.gelfand@akerman.com

                                                 AKERMAN LLP
                                                 Three Brickell City Centre
                                                 98 Southeast Seventh Street, Suite 1100
                                                 Miami, FL 33131
                                                 Tel: 305-374-5600
                                                 Fax: 305-374-5095

                                                 Attorneys for Plaintiff United American Corp.


  47179559;1
Case 1:18-cv-25106-KMW Document 10 Entered on FLSD Docket 12/11/2018 Page 2 of 2




                               CERTIFICATE OF SERVICE


          I hereby certify that on December 11, 2018, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF system.

                                          By:    /s/ Brian P. Miller




  47179559;1
                                           -2-
